[Cite as Disciplinary Counsel v. Calaway, ___ Ohio St.3d ___, 2014-Ohio-3129.]




                        DISCIPLINARY COUNSEL v. CALAWAY.
            [Cite as Disciplinary Counsel v. Calaway, ___ Ohio St.3d ___,
                                   2014-Ohio-3129.]
         (No. 2013-1635—Submitted July 9, 2014—Decided July 18, 2014.)
                           ON CERTIFICATION OF DEFAULT.
                                ____________________
         {¶ 1} The Board of Commissioners on Grievances and Discipline of the
Supreme Court of Ohio filed a certification of default in the office of the clerk of
this court.     On November 18, 2013, this court imposed an interim default-
judgment suspension upon respondent, Scott Monroe Calaway, pursuant to
Gov.Bar R. V(6a)(B)(1). Respondent was ordered to show cause why the interim
default-judgment suspension should not be converted into an indefinite
suspension. Respondent filed no objections, and this cause was considered by the
court.
         {¶ 2} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(6a)(E)(1), respondent, Scott Monroe Calaway,
Attorney Registration No. 0068350, last known business address in Dayton, Ohio,
is indefinitely suspended from the practice of law.
         {¶ 3} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and that he is hereby forbidden to appear on
behalf of another before any court, judge, commission, board, administrative
agency, or other public authority.
         {¶ 4} It is further ordered that respondent is hereby forbidden to counsel,
advise, or prepare legal instruments for others or in any manner perform such
services.
                              SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that respondent is hereby divested of each,
any, and all of the rights, privileges, and prerogatives customarily accorded to a
member in good standing of the legal profession of Ohio.
       {¶ 6} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 7} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of the instruction related to professional conduct
required by Gov.Bar R. X(3)(B) for each six months, or portion of six months, of
the suspension.
       {¶ 8} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
       {¶ 9} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the




                                           2
                                  January Term, 2014




Government of the Bar of Ohio, (3) respondent complies with this and all other
orders of the court, and (4) this court orders respondent reinstated.
        {¶ 10} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 11} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
        {¶ 12} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or co-counsel, if any, of a suitable time and place
where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
        {¶ 13} 3. Refund any part of any fees or expenses paid in advance that
are unearned or not paid and account for any trust money or property in the
possession or control of respondent;
        {¶ 14} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 15} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 16} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where the
respondent may receive communications; and



                                             3
                             SUPREME COURT OF OHIO




       {¶ 17} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 18} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
       {¶ 19} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.
       {¶ 20} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          4